                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 YOUSE & YOUSE
                                                                  CIVIL ACTION
           v.
                                                                  NO. 18-3578
 JOHNSON & JOHNSON, ET AL.


                                      ORDER RE: MOTION TO DISMISS

          AND NOW, this 16th day of January, 2019, upon consideration of Plaintiffs’ Motion to

Remand (ECF 7), Defendants’ response thereto (ECF 13 & 16), and Defendant Imerys’s Motion

to Dismiss (ECF 21), Plaintiffs’ response thereto (ECF 22) and Defendant Imerys’s reply thereto

(ECF 24), and for the reasons set out in the accompanying Memorandum, it is hereby ORDERED

that:

          1. Plaintiffs’ Motion to Remand is DENIED; and

          2. Defendant Imerys’s Motion to Dismiss is DENIED.



                                                                                BY THE COURT:

                                                                                /s/ Michael M. Baylson
                                                                                Michael M. Baylson, U.S.D.J.



O:\CIVIL 18\18-3578 Youse v. Johnson & Johnson\18cv3578 Order Mtns to Remand and Dismiss.docx
